Citation Nr: 1616452	
Decision Date: 04/26/16    Archive Date: 05/04/16

DOCKET NO.  12-11 286A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for aortic valvular disease, status post aortic valve replacement.  

2.  Entitlement to an initial rating in excess of 10 percent for bilateral glaucoma.  

3.  Entitlement to an initial compensable rating for bilateral sensorineural hearing loss.  

4.  Entitlement to an effective date earlier than November 29, 2005, for the grant of service connection for aortic valvular disease, status post aortic valve replacement.  

5.  Entitlement to service connection for a back disorder.  

6.  Entitlement to service connection for a bilateral elbow disorder.  

7.  Entitlement to service connection for a bilateral shoulder disorder.  

8.  Entitlement to service connection for hypertension.  

9.  Entitlement to service connection for diabetes mellitus.  

10.  Entitlement to service connection for a lung disorder.  

11.  Entitlement to service connection for posttraumatic stress disorder (PTSD).  

12.  Entitlement to service connection for a bilateral wrist and finger disorder.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel


INTRODUCTION

The Veteran served on active duty from July 1955 to August 1974.  He died in August 2011, and the appellant is his surviving spouse.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from September 2006 and June 2009 rating decisions and an August 2010 decision review officer decision of the San Diego, California, Department of Veterans Affairs (VA) Regional Office (RO). 

At the time of the Veteran's death, the claims listed above were pending.  Following the Veteran's death, the appellant submitted a formal request for substitution of claimant upon death of claimant in September 2011.  See September 2011 VA Form 21-0847.  In January 2012, the appellant was notified that she had been accepted as a substituted claimant for the claim listed above.  See 38 U.S.C.A. § 5121A (West 2014); 38 C.F.R. § 3.1010(e) (2015).

In February 2016, the appellant testified before the undersigned Veterans Law Judge (VLJ) at a travel board hearing.  A transcript of the hearing has been associated with the electronic file.  

The current appeal was processed as part of the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to an earlier effective date for service connection for aortic valvular disease, entitlement to increased ratings for bilateral glaucoma, and bilateral hearing loss; as well claims of entitlement to service connection for bilateral shoulder, elbow, wrist and finger, back, and lung disorders; hypertension; diabetes mellitus; and posttraumatic stress disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's initial claim for entitlement to service connection for aortic valvular disease, status post aortic valve replacement, claimed as heart murmur, was received by VA on November 29, 2005.  

2.  Service connection for aortic valvular disease, status post aortic valve replacement, claimed as heart murmur, was granted in an August 2010 decision review officer decision.  The Veteran was assigned a 30 percent rating, effective November 29, 2005.  


CONCLUSION OF LAW

An effective date earlier than November 29, 2005, for the grant of service connection for aortic valvular disease, status post aortic valve replacement, claimed as heart murmur is not warranted.  38 U.S.C.A. §§ 5101, 5103, 5103A, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.155, 3.159, 3.114, 3.400 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

The Veterans Claims Assistance Act (VCAA) and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate the claim, including apprising the appellant of her and VA's respective responsibilities in obtaining this supporting evidence.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA to assist a claimant in obtaining this evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

With regard to the earlier effective date claim, the request for an earlier effective date is a downstream issue from the grant of the benefit sought, which was initiated by a notice of disagreement.  The United States Court of Appeals for Veterans Claims (Court) has held that, once a notice of disagreement from a decision establishing service connection and assigning the rating and effective date has been filed, the notice requirements of 38 U.S.C.A. §§ 5104 and 7105 control as to the further communications with the appellant, including as to what "evidence [is] necessary to establish a more favorable decision with respect to downstream elements...."  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  The appellant has been provided the required statement of the case discussing the reasons and bases for not assigning an earlier effective date and citing the applicable statutes and regulations.  The Board also finds that all necessary development of the downstream earlier effective date claim has been accomplished, and therefore appellate review of this claim may proceed without prejudicing the appellant.

The Merits of the Earlier Effective Date Claim

The appellant asserts that an effective date earlier than November 29, 2005, is warranted for the grant of service connection for aortic valvular disease, status post aortic valve replacement, claimed as heart murmur.  At the February 2016 Board hearing, the appellant explained that approximately in 2000 or 2001, the Veteran filed a claim of entitlement to service connection for heart murmur at the original location of the San Diego RO.  The appellant explained that the Veteran's original claim may have gotten lost during the transition to the San Diego RO's current location.  She contends that an effective date is warranted based on the date the original claim was received at the former location of the RO.  See the Board hearing transcript, p. 8.   

The applicable law and regulations concerning effective dates state that, except as otherwise provided, the effective date of an evaluation and award of pension, compensation, or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase, will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  

The terms "claim" and "application" refer to formal or informal communication, in writing, requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) (2015).  Generally, the date of receipt of a claim is the date on which a claim, information, or evidence is received by VA.  38 C.F.R. § 3.1(r) (2015).  A specific claim in the form prescribed by VA must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  

Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his duly authorized representative, a Member of Congress, or a person acting as next friend of the claimant who is not sui juris, may be considered an informal claim. Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  38 C.F.R. § 3.155(a) (2015).  

In Brokowski v. Shinseki, 23 Vet. App. 79, 84 (2009), the Court has held that an informal claim must be (1) a communication in writing that (2) expresses an intent to apply for benefits, and (3) identifies the benefits sought.  See also Brannon v. West, 12 Vet. App. 32, 35 (1998) (holding that before VA can adjudicate original claim for benefits, "the claimant must submit a written document identifying the benefit and expressing some intent to seek it").

To determine when a claim was received, the Board must review all communications in the claims file that may be construed as an application or claim.  Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).  The Court has held that the failure to consider evidence which may be construed as an earlier application or claim, formal or informal, that would have entitled the claimant to an earlier effective date is remandable error.  Lalonde v. West, 7 Vet. App. 537, 380 (1999); see also 38 U.S.C.A. § 7104(a); Servello v. Derwinski, 3 Vet. App. 196, 198-99 (1992).  The Court has held, however, that the Board is not required to "conjure up issues that were not raised by the appellant."  Brannon v. West, 12 Vet. App. 32 (1998).

The Board has carefully reviewed all of the evidence of record, but the evidence shows that entitlement to an effective date prior to November 29, 2005, is not warranted for the grant of service connection for aortic valvular disease, status post aortic valve replacement, claimed as heart murmur.  

The Veteran filed his first formal application for compensation benefits on November 29, 2005.  In that claim the Veteran specifically responded "no" to the question, "Have you ever files a claim with VA?"  In that November 29, 2005 claim the appellant claimed entitlement to service connection for service connection for a heart murmur.  As previously stated, in an August 2010 decision review officer action, service connection was granted for aortic valvular disease, status post aortic valve replacement, claimed as heart murmur effective November 29, 2005.  

There is no evidence that the Veteran filed a claim for compensation benefits for an aortic disorder prior to November 29, 2005.  Multiple correspondences from the Veteran prior to November 29, 2005 fail to note any claim of entitlement to service connection for a heart disorder.  As previously stated, the first mention of a heart disorder, specifically a heart murmur, was in the November 29, 2005, formal application for compensation benefits.  

While the Board recognizes the appellant's belief that the effective date for the grant of service connection for aortic valvular disease, status post aortic valve replacement, claimed as heart murmur should be earlier than November 29, 2005, the record does not provide a basis for assignment of an effective date earlier than that date.

As no claim of entitlement to service connection for a heart disorder, to specifically include aortic valvular disease, status post aortic valve replacement, was filed prior to November 29, 2005, entitlement to an earlier effective date must be denied.  Since the preponderance of the evidence is against the claim, the benefit of the doubt doctrine does not apply.  See Schoolman v. West, 12 Vet. App. 307, 311 (1999).  


ORDER

Entitlement to an effective date earlier than November 29, 2005, for the grant of service connection for aortic valvular disease, status post aortic valve replacement, claimed as heart murmur, is denied.  
REMAND

At the February 2016 Board hearing, the appellant testified that the Veteran received treatment for his disabilities at the Scripps Memorial Hospital La Jolla prior to his death.  See the Board hearing transcript, p. 9.  Review of the record does not show private treatment records from this facility.  Since VA has notice of outstanding private treatment records that are potentially relevant to these claims on appeal, there is a duty to obtain these records.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Request that the appellant provide the names and addresses of any and all health care providers who have provided treatment for Veteran's service-connected aortic valvular disease, bilateral glaucoma, and hearing loss, as well as for any back disorder, bilateral elbow disorder, bilateral shoulder disorder, hypertension, diabetes mellitus, lung disorder, PTSD, and wrist and finger disorders.  After acquiring this information and obtaining any necessary authorization, obtain and associate any outstanding pertinent records with the electronic file. 

A specific request should be made to secure all private treatment records from the Scripps Memorial Hospital in La Jolla, California, prior to the Veteran's death in August 2011.  If any identified records are not obtainable (or none exist), the appellant and her representative should be notified, the record clearly documented, and the appellant afforded an opportunity to respond.

2.  Conduct any other appropriate development deemed necessary.  Thereafter, readjudicate the claims, considering all evidence of record.  If the benefits sought remain denied, the appellant and her representative must be provided a supplemental statement of the case.  An appropriate period of time must be allowed for a response.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


